Exhibit 16.1.3 Letter requested by the Company to be furnished to the commission by Gruber & Company LLC January 16, 2008 Securities and Exchange Commission 450 Fifth St. N.W. Washington, D.C. 20549 Re: PSI Corporation Commission File Number 0000888702 We have read the statements that we understand PSI Corporation will include under item 4.01 of the form 8-K report it will file regarding the recent change of auditors. We agree with such statements made regarding our firm. We have no basis to agree or disagree with other statements made under Item 4.01. Very Truly Yours, /s/ Gruber & Company Gruber & Company LLC
